Opinion of the Court
Quinn, Chief Judge:
Among other offenses, the accused was convicted of an attempt to entice certain named enlisted men “to engage in acts of prostitution with persons to be directed to them” by him. The issues presented by this appeal are essentially those raised in United States v Adams, 18 USCMA 310, 40 CMR 22, together with a contention that the law officer’s instructions on the sentence were prejudicially inadequate in regard to mitigating matters the court members could properly consider. See United States v Wheeler, 17 USCMA 274, 38 CMR 72.
For the reasons set out in our opinion in Adams, the findings of guilty of specification 4 are set aside, and the specification is ordered dismissed. The record of trial is returned to the Judge Advocate General of the Army for resubmission to the board of review for further consideration of the sentence on the basis of the remaining findings of guilty and in light of our opinion in the Wheeler case.
Judges Ferguson and Darden concur.